Stiles, J.
(dissenting).—There is no possible gainsaying the fact that the result of the court’s decision is to require the appellant to pay twice for the same thing. The allegation of the complaint is, that the railroad company’s agents entered upon respondent’s land and constructed ditches and grades for a distance of half a mile, and cut down and destroyed timber and tore away one hundred rods of fence. The proof showed that all of the alleged damage was done within the limits of the right-of-way which was lawfully appropriated and paid for long before the judgment in this case was entered; and the charge of the court to the jury *784carefully and explicitly limited the recovery to the actual damage done. The opinion of the court says that the record in the condemnation proceeding, which was instituted and completed between the time of the verdict and the entry of judgment in this case, is not here, and therefore we cannot know whether the same items of damage were covered in both cases. But we have the showing made by affidavit on a motion to dismiss, heard months before this judgment, that the condemnation had been had, and that $630 had been paid as the result of it, for the taking of the land in the right-of-way, and for injuriously affecting the remainder of the tract; and that such a proceeding was had is not denied. It is true that the opposing affidavits of the respondent say that the condemnation proceeding did not “include any present damages by reason of any unlawful or tortious acts of the defendant, ’ ’ whatever that may mean. But we are bound to know as a matter of law, at least, in the absence of some clear showing to the contrary, that the court in the second case must have considered the taking as having occurred when the entry was made, and the damages as having accrued then, so that the verdict would include interest from that time. This paid for the land at the time of the actual appropriation before any act of interference or spoliation was committed, with all the trees and fences, and the right to destroy them and dig up the soil, as the building of the road required. Having paid for the right to do these things, to be required to pay again for having done them, is to have to pay twice for the same thing, an injustice which a court ought not to permit on so technical a ground. The proper proceeding in such cases, viz., where there is a question between the parties as to whether the right-of-way has not been granted or the trespass waived, was followed in Biles v. Tacoma, etc., R. R. Co., ante, p. 509, where, in an action of ejectment against the railroad company, the court found for the plaintiff and assessed his *785damages, and then stayed proceedings for a time sufficient to enable condemnation proceedings to be taken and concluded. In this case the judgment ought to be reversed, and the cause dismissed upon payment of the costs in the superior court; and that not having been the disposition of the matter, I dissent.
Hoyt, J., concurs.